Citation Nr: 1144049	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-38 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to October 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Roanoke, Virginia VA Regional Office that granted service connection for PTSD, rated 30 percent, effective June 15, 2007.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.


FINDING OF FACT

It is reasonably shown that throughout the appeal period, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time is the PTSD shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

A 50 percent (but no higher) schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased initial rating, and a March 2011 supplemental SOC readjudicated the matter after the Veteran responded and further development was completed.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim has been substantiated after the enactment of the VCAA, the Veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  Significantly, the Veteran's testimony at the August 2011 Travel Board hearing before the undersigned reflects that he is aware of what is needed to substantiate his claim.  

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in November 2008; this examination is reported in greater detail below and is adequate for rating purposes, as the report of the examination contains the information necessary for consideration of the applicable criteria.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  
A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

With respect to the rating of his PTSD, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

On September 2006 VA mental health intake, the Veteran reported trouble sleeping.  He reported that he had become active with a veterans' organization, and being around other veterans discussing Vietnam seemed to have exacerbated his symptoms.  He reported re-experiencing traumatic events from service with physiological reactivity and intense psychological distress on exposure to an internal or external cue that symbolized or resembled an aspect of the event, recurrent and intrusive distressing recollections of the event including images, thoughts, or perceptions, recurrent distressing dreams, persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, avoidance of thoughts or conversations about the trauma, inability to recall important aspects of the trauma, diminished interest or participation in significant activities, detachment or estrangement from others, and persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability or outbursts of anger, and hypervigilance.  The symptoms were noted to be chronic.  The Veteran reported a suicide attempt/gesture in 1981, when he sat on a bed with a loaded gun.  He reported that his symptoms were complicated by a history of substance abuse, and that he drank heavily until 1990.  His family history was significant for physical abuse by his father.  He reported that he had been married for 3 years and was satisfied with his marriage.  He had two sons though his relationship with one son was strained.  He cited hobbies including wood working, attending church regularly, being active in Vietnam Veterans of America, and watching home and garden shows on television.

On mental status examination, the Veteran was appropriately groomed with normal activity and a cooperative attitude.  His speech was relevant and coherent.  His mood was euthymic and his affect was depressed, and he became tearful during the interview.  His thought perception included nightmares.  His thought flow was normal and no abnormality was identified in his thought content.  He denied suicidal or homicidal ideation.  His judgment was good and his insight was fair.  The examiner summarized that the Veteran had difficulty sleeping, felt distant and cut off from others, and avoided thoughts and discussions about the war.  He had used denial, repression, and sublimation as psychological defenses.  His positive prognostic factors included supportive relationships and motivation, and his poor prognostic factors included a history of alcohol abuse and driving distance from home to the VAMC.  The diagnosis was PTSD, and a GAF score of 58 was assigned.

In a January 2008 statement, the Veteran related that he and his wife had some very hard times after his separation from service; he began drinking and could not keep a job for very long.  He stated that he worked for 2 years in Oak Harbor, Washington, for 3 years in Bremerton, Washington, for 9 months in California, then for 2 years in Georgia.  They moved back to Oak Harbor for a job that lasted only 6 months, after which they moved back to Bremerton where he held 5 jobs over the next 6 years.  After moving to Virginia, he held one job for 3 years, another job for 1 year, and he then began doing handyman jobs, which were not steady employment.  

On February 2008 VA treatment, the Veteran reported sleep problems, isolating at home, recurrent nightmares, and intrusive memories.  He reported that the intrusive memories had previously lessened but became more frequent and intense with the current war in Iraq.  He was treated with Trazodone for nightmares with some relief but side effects of morning grogginess.  He drank 1 to 2 beers, 3 times per week.  He had worked at USGS as a maintenance supervisor and retired in 2004.  He reported that he would like part time work but had been unable to find any in his area; he had worked in odd jobs since his retirement.  He reported hobbies including working in his woodshop, watching the news, and volunteering with the AARP teaching driving skills.  He reported living with his wife in a previously "tense" relationship, though his wife's breast cancer diagnosis ten years earlier had made him realize that "nothing else matters" and the relationship since then was good.  He reported a strained relationship with one son and a good relationship with a second son.  He reported some problems expressing his thoughts over the previous 5 to 7 years.  He reported that he "used to be a worrier" but not any more, since his wife's cancer.  He reported symptoms of depression.  He reported a recurring nightmare and recurring intrusive memories of an incident in Vietnam.

On mental status examination, there were no abnormal movements, and the Veteran's appearance was neat and appropriate.  His speech was clear, logical, and goal-directed.  His mood was "a little depressed" and his affect was appropriate.  His thought processes were normal.  He denied any current suicidal or homicidal ideation, delusions, or any visual or auditory hallucinations.  He had some insight into the causes and need for his treatment, and his judgment was fair to good.  There were no apparent deficits in his cognition.  The diagnoses were chronic combat-related PTSD and moderate major depressive disorder.  A GAF score of 58 was assigned.

The Veteran began attending VA group treatment sessions in March 2008.

On March 2008 VA treatment, the Veteran reported that he was using Trazodone for sleep 3 to 4 days per week.  He reported that war news exacerbated his symptoms.  He really missed working "all the time".  There were not many jobs where he lived, and he was down about not working, as he very much wanted to.  It was noted that his PTSD symptoms were worsening due to a lack of structure secondary to no jobs, and that his sleep had also worsened.  He was very reluctant to discuss his Vietnam War experiences.  On mental status examination, the Veteran was alert, cooperative, responsive, and talkative.  His thought process was organized, and his thought content contained no overt psychosis.  His affect was mildly restricted but appropriate to content.  The assessments were PTSD and depression.

On July 2008 VA treatment, the Veteran reported a distant relationship with one son, with whom he "never really got along".  He reported that he took an early retirement in 2004, in part because his wife had a good job.  His wife now worked off and on because her hours were cut back.  He had been attending a symptom self management group.  He was dreaming a bit less, which he attributed to using Trazodone.  He believed that staying more active helped him cope with his depressed mood.  He reported doing yard work and working in his small workshop, and he was actively looking for work.  On mental status examination, the Veteran was alert, cooperative, responsive, and talkative.  His thought process was organized, and his thought content contained no overt psychosis.  His affect was mildly restricted but appropriate to content.  The assessments included PTSD and depression.  It was noted that his chronic PTSD symptoms persisted.

On November 2008 VA psychiatric examination, the Veteran reported PTSD symptoms over the years that had intensified in recent years.  He reported that one of his sons was serving in Iraq and Afghanistan, and concern about the son had brought up some of his own memories of Vietnam with increasing intensity.  He had just completed a 10 week outpatient PTSD education program through VA.  He also received psychiatric medication services; Trazodone was prescribed.  He reported that he drank heavily until the 1990s, but he continued to drink up to two 6-packs per day.  The examiner suggested that efforts to quell his emotional distress had contributed to the Veteran's drinking problems.  The Veteran reported that he was last employed one year prior, in self-employment remodeling jobs, but frustration with customers led him to leave that line of work.  He was formally retired from the government.  He had a 40 year marriage and 2 adult sons.

On mental status examination, the Veteran was clean, well-groomed, and neatly dressed.  He interacted in a polite and cooperative manner, and was alert, attentive, and oriented to all spheres.  His affect was of normal intensity and consistent with the discussion content.  He became very distressed when recounting episodes of stressors in Vietnam; he described intrusive events of his trauma on a daily basis that brought on feelings of sadness.  He felt anger at times about events that occurred in Vietnam.  He reported nightmares related to his wartime experiences approximately 10 nights per month.  He reported increased hypervigilance at night, including checking the windows and doors of his house at the slightest sound, which could occur several times per night.  He reported that it was very difficult to discuss his Vietnam experiences with others, including his wife, and that he has not done so over the years.  He began discussing them only when he entered treatment.  He avoided reminders of Vietnam such as television shows and movies.  He denied any history of exaggerated startle.  He denied any history of hallucinations, delusions, or mania.  His speech was clear, goal-directed, and spontaneous, with normal pace and volume.  He estimated he slept 4 to 5 hours per night.  His mental pace and general energy level were within normal limits, and his appetite was adequate.  He denied any recent suicidal ideation.  He reported an adequate motivation level.  He reported that he tended to stay to himself and described some degree of social withdrawal, preferring to occupy himself with chores within the home.  His insight and judgment were fair and adequate for current safety.  The diagnoses were PTSD and alcohol dependence (in reported remission).  The examiner assigned a GAF score of 56.  The examiner concluded that the Veteran's PTSD symptoms remained prominent despite beneficial mental health treatment.  The examiner opined that the Veteran had had some difficulty managing social interaction and demands of employment; the examiner opined that the Veteran was capable of managing moderately complex work duties and could likely tolerate mild workplace stressors, though he was likely to struggle to some extent at any job requiring frequent social interaction.

On December 2008 VA treatment, the Veteran reported that he had enjoyed learning breathing techniques to distract him and help him to sleep.  He reported distressing dreams, from which he tried to distract himself by getting out of bed and walking around.  He dreamed less when he used Trazodone.  He was actively looking for work, but stayed busy with yard work and in his small shop.  His chronic PTSD symptoms persisted and worsened due to a lack of structure.  On mental status examination, the Veteran was alert, cooperative, responsive, and talkative.  His thought process was organized, and his thought content showed no overt psychosis.  His affect was mildly restricted but appropriate to content.  The assessments included PTSD and depression.

May 2009 and October 2009 VA treatment records note symptoms largely similar to the December 2008 VA treatment report.

On March 2010 VA treatment, the Veteran reported that he had not worked since early July.  He had created a trauma journal in his group therapy which caused him difficulty sleeping, but helped with his self-blame.  He reported that work was good because it distracted him and helped with his mood, sleep, and intrusive memories.  The treating psychiatrist noted that the Veteran's issues were his PTSD symptoms and mild depression anergia.  He had no interest in his woodworking projects anymore.  He agreed to a trial prescription of Wellbutrin.  The assessments were PTSD and depression.  
On August 2010 VA treatment, it was noted that the Veteran was working part time at a cabinet shop making custom furniture.  He reported that his marriage was okay, as was his mood.  He was still taking Trazodone but did not think he needed the Wellbutrin anymore because of his work and improved mood.  The treating psychiatrist noted that the chronic PTSD symptoms persisted, though the Veteran's distraction was a coping strategy.  The assessments were chronic PTSD and depression.  

On February 2011 VA treatment, the Veteran was not currently working due to being laid off.  All other findings were nearly identical to those on the August 2010 VA treatment report.

VA treatment records through February 2011 reflect symptoms largely similar to those noted above.

At the August 2011 Travel Board hearing, the Veteran testified that he had suffered with PTSD for 42 years.  He testified that he had not held any job of consequence since 2004.  He endorsed having night-time vigilance and nightmares.  He testified that he had panic attacks sometimes when in large and/or noisy groups, which he resolved by leaving.  He estimated that the attacks occurred approximately once or twice a week.  He testified that the [upcoming] holiday season always caused him additional problems.  He testified that his relationship with his wife was "more of friends than husband and wife"; they each "do [their own] thing" but have dinner together.  He had no relationship with his older son.  Regarding his younger son, who is in the Army and stationed in Iraq, he testified that their relationship is "not a good one".  He testified to some memory loss, though he attributed it to age.  He reported that he retired from federal employment and had attempted self-employment in home repairs and maintenance work, though that did not work because he did not have the patience to put up with people.  He testified that he had no friends, but belonged to the Vietnam Veterans of America.  He took medication to sleep and for depression, and they helped sometimes.  During the summer, his disability was "not bad" because he was able to be outside and take care of his yard; but winter was more difficult with fewer things to do.  He sought VA treatment for medication about every 3 months; he went through three multi-week classes but was no longer receiving counseling.  

The record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (substance abuse, alcohol abuse in remission, depression, and major depressive disorder) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's PTSD from those due to other, co-existing and nonservice-connected, psychiatric disability.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the ratings on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

On longitudinal review of the record, the Board finds that the Veteran, his treating mental health professionals, and VA examiners have reported PTSD symptoms productive of occupational and social impairment with reduced reliability and productivity.  He testified to panic attacks more than once a week.  He has shown disturbances of motivation and mood in that he has no motivation and feels depressed.  He has reported, and testified to, having problems with his relationships with his children, or difficulty in maintaining effective social relationships.

Although he has not displayed circumstantial, circumlocutory or stereotypical speech; difficulty understanding complex commands; impairment to the short and long term memory; impaired judgment; or impaired abstract thinking, he need not display every symptom listed to meet the criteria for a higher rating.

The Board finds no reason to question the credibility of the Veteran's accounts, particularly as they are entirely consistent with reports from his treating mental health specialists and VA examiner.  As the symptoms described meet the schedular criteria for a 50 percent rating under Code 9411, the Board finds that such rating is warranted throughout the appeal period.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 70 percent rating were manifested at any time during the evaluation period.  At no time during the appeal period is the Veteran shown to have  had occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Notably, the Veteran's own descriptions of his functioning throughout the appeal period do not present a disability picture of a gravity consistent with a 70 percent rating, and he testified before the undersigned that he did not feel that his symptoms met the criteria for a 70 percent rating.  The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his PTSD symptoms.  They do not reflect a level of impairment associated with a 70 percent rating.  Consequently, the Board finds that criteria for a 70 percent rating are not met for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  The symptoms and level of impairment represented by the GAF scores of 58 reflect no more than moderate disability, not warranting a rating in excess of 50 percent.  

The overall record shows that the schedular criteria for a 50 percent (but no higher) rating are met.  Furthermore, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun, 22 Vet. App. 111 (2008).  Finally, the evidence reflects that the Veteran is retired, and examiners have opined that he is capable of employment that is not very stressful.  Therefore the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record in the context of this increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  


ORDER

A 50 percent (but no higher) rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


